Citation Nr: 0422187	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of service connection for 
orchitis.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to orchitis and/or epididymal cyst.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant served on active duty from May 1955 to 
September 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a decision dated in August 1999, the RO denied 
service connection for aggravated bipolar disorder as 
secondary to then service connected orchitis, and proposed to 
sever service connection for orchitis.  The RO severed 
service connection for orchitis in a November 1999 decision.  
In April 2000, the veteran testified before the undersigned 
via video conference.  In April 2001, the Board remanded this 
case to the RO.  

The issue of entitlement to service connection for a 
psychiatric disorder as secondary to orchitis and/or 
epididymal cyst is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the issue of the evaluation of orchitis 
was on appeal from a June 1996 rating decision.  A Travel 
Board hearing of this issue has been held.  The issue was 
dropped when service connection was severed for orchitis.  In 
light of the decision below which is restoring service 
connection, the Board refers this issue to the AOJ for 
appropriate action.  





FINDINGS OF FACT

1.  In a June 1996 rating decision, service connection was 
granted for history of orchitis.  

2.  In an August 1999 rating decision, the AOJ determined 
that there was clear and unmistakable error in the June 1996 
rating decision which granted service connection for 
orchitis; it was proposed that service connection for 
orchitis be severed because the veteran had not been 
diagnosed in service or post-service with orchitis.  

3.  In a November 1999 rating decision, service connection 
for orchitis was severed.  

4.  There is competent evidence that the veteran has orchitis 
which contradicts the basis of the severance.  


CONCLUSION OF LAW

Restoration of service connection for orchitis is warranted.  
38 C.F.R. § 3.105(d).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, the 
Board is restoring service connection.  Any deficiencies with 
regard to VCAA are harmless and nonprejudicial.  

In a June 1996 rating decision, service connection was 
granted for history of orchitis.  A non-compensable rating 
was assigned effective March 6, 1996.  In a December 1996 
rating decision, the disability rating was increased to 10 
percent effective March 6, 1996.

In an August 1999 rating decision, the AOJ determined that 
there was clear and unmistakable error (CUE) in the June 1996 
rating decision which granted service connection for 
orchitis.  It was proposed that service connection for 
orchitis be severed.  The basis for the proposed severance is 
because the veteran had not been diagnosed in service or 
post-service with orchitis.  

In a November 1999 rating decision, service connection for 
orchitis was severed effective February 1, 2000.  

Once service connection has been granted, 38 C.F.R. 
§ 3.105(d) provides that it may be severed only after VA has 
complied with specific procedures and satisfies a high burden 
of proof.  Wilson v. West, 11 Vet. App. 383, 386 (1998).  
VA's burden in severing service connection is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error (CUE).  Daniels 
v. Gober, 10 Vet. App. 474 (1997); see also Graves v. Brown, 
6 Vet. App. 166, 170-71 (1994) (holding that CUE is defined 
the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. 
§ 3.105(a)).  For purposes of severing service connection, 
38 C.F.R. § 3.105(d) does not limit the reviewable evidence 
to that which was before the RO in making its initial service 
connection award.  Daniels, 10 Vet. App. at 48.

The AOJ determined that that there was CUE in the June 1996 
rating decision which granted service connection for orchitis 
because there was no diagnosis of record of orchitis.  The 
AOJ severed service connection without obtaining competent 
evidence which showed that the veteran did not have orchitis.  
In fact, the post-service competent evidence shows that the 
veteran has been treated on multiple occasions for 
testalgia/testicular pain by the Urology Associates of 
Mobile.  Further, on VA examination dated in April 1999, the 
Axis III diagnosis was orchitis.  (Whether this professional 
actually examined the veteran is not known.)

The Board notes that although it would have been prudent for 
the AOJ to obtain a complete VA examination to rule in or 
rule out whether the veteran has orchitis to address if there 
was a change in diagnosis per 38 C.F.R. § 3.105(d) or 
otherwise establish the error, this was not accomplished.  
The record shows multiple post-service notations of 
testalgia/testicular pain and a VA diagnosis of orchitis.  
The Board is unable to conclude that these examiners were not 
competent.  There is post-service competent evidence of 
orchitis.  Thus, there is competent evidence that the veteran 
has orchitis which contradicts the basis of the severance.  

After reviewing the record in this case, the Board finds that 
the requirements for severing service connection for orchitis 
were not met and that restoration of service connection for 
that disability is warranted.  38 C.F.R. § 3.105(d).  





ORDER

Service connection for orchitis is restored.  


REMAND

The other issue on appeal is entitlement to service 
connection for a psychiatric disorder as secondary to 
orchitis and/or epididymal cyst.  In light of the decision 
above, this matter should be reconsidered by the AOJ.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  VCAA should continue to be followed

3.  The AOJ should consider the issue of 
entitlement to service connection for a 
psychiatric disorder as secondary to orchitis 
and/or epididymal cyst in light of the 
decision above.  

If upon completion of the requested actions, the issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



